UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1276



UNUM LIFE INSURANCE COMPANY OF AMERICA;
NATIONAL LIFE INSURANCE COMPANY OF VERMONT,

                                           Plaintiffs - Appellees,
          and


LESLIE ANNE ROBERTS SULLIVAN,

                                                          Plaintiff,
          versus


ROBERT WEINFELD, M.D.,

                                            Defendant - Appellant,


PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY,

                                               Defendant - Appellee,
          and


BONNIE JEAN EDWARDS, formerly known as Bonnie
Jean Weinfeld; BRODSKY, GREENBLATT & RENEHAN,
CHARTERED; GINS AND GREENFELD, P.C.,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
99-1030-PJM)


Submitted:   September 6, 2001        Decided:   September 11, 2001
Before WIDENER, WILLIAMS,* and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Weinfeld, Appellant Pro Se.    John Snowden Stanley, Jr.,
SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Weinfeld appeals from the district court’s order dis-

missing as moot his motion for clarification of payment.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Unum Life Ins. Co. of America v. Weinfeld, No.

CA-99-1030-PJM (D. Md. Feb. 9, 2001).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.

                                                           AFFIRMED




     *
       Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                 2